Case: 20-20015      Document: 00515477381         Page: 1    Date Filed: 07/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 20-20015                            July 6, 2020
                                                                            Lyle W. Cayce
JOSEPH BARNARD HINES,                                                            Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:19-CV-1788


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Joseph Barnard Hines, Texas prisoner # 901768, moves this court for a
certificate of appealability (COA) following the district court’s dismissal for
lack of jurisdiction of his 28 U.S.C. § 2254 habeas corpus petition challenging
his 1999 conviction for aggravated robbery and 15-year term of imprisonment,
which he has fully discharged. He contends that reasonable jurists would
debate whether, for the purpose of habeas jurisdiction, he is in custody


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-20015    Document: 00515477381      Page: 2   Date Filed: 07/06/2020


                                 No. 20-20015

pursuant to a separate aggravated sexual assault conviction and life sentence
that was enhanced by the robbery conviction and whether he alleges valid
claims with respect to his robbery conviction.
      To obtain a COA, a § 2254 petitioner must make “a substantial showing
of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here,
the district court’s denial of federal habeas relief is based on procedural
grounds, this court will issue a COA “when the prisoner shows, at least, that
jurists of reason would find it debatable whether the petition states a valid
claim of the denial of a constitutional right and that jurists of reason would
find it debatable whether the district court was correct in its procedural
ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
      Hines fails to make the requisite showing for issuance of a COA. See
Slack, 529 U.S. at 484. His motion for a COA is therefore denied. To the extent
that he requests a COA regarding the district court’s denial of an evidentiary
hearing, we construe his motion as a direct appeal of that issue and affirm. See
Norman v. Stephens, 817 F.3d 226, 234-35 (5th Cir. 2016).
      COA DENIED; AFFIRMED.




                                       2